Citation Nr: 9935860	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for degenerative 
disease of the right shoulder.

2.  Entitlement to a compensable rating for right shoulder 
tendonitis.

3.  Entitlement to a rating in excess of 20 percent for 
residuals, right knee injury. 

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.

This matter arises from August 1995 and October 1996 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The veteran appeared for a hearing before the 
undersigned Board Member, sitting in Chicago, Illinois, in 
May 1998.  Subsequent to the hearing, the case was remanded 
for further development, and has now been returned to the 
Board for appellate review.  
 
The Board notes that, the veteran's representative has 
included in his statement of the case as issues, the ratings 
assigned to the service-connected left knee and left hip 
conditions.  However, the Board has no jurisdiction over 
those matters as they have not been appealed.  The veteran 
was granted service connection during the pendency of this 
appeal, rendering those issues moot.  See Thomas v. Brown, 9 
Vet. App. 269, 270, (1996).  The ratings assigned are 
separate and distinct from the award of service connection 
and the veteran has not filed a notice of disagreement to 
initiate an appeal of those issues.  See Grantham v. Brown 
114 F.3d 1156, 1158 (Fed. Cir 1997).  Alternatively, to the 
extent that the statement of the veteran's service 
representative (VA Form 1-646) can be construed as a notice 
of disagreement, a statement of the case must be issued to 
comply with the requirements of an appeal.  38 C.F.R. 
§ 20.200 (1999).

Regarding the issues of service connection for degenerative 
disease of the right shoulder and an increased (compensable) 
rating for right shoulder tendonitis, the Board has reviewed 
the rating actions, statements of the case, and supplemental 
statements of the case issued since 1995.  Also, the Board 
has reviewed the transcripts of three hearings conducted with 
respect to the veteran's claims.  The Board concludes that 
there has been much confusion as to the precise issue on 
appeal regarding the right shoulder.  The Board no doubt has 
contributed to this confusion.  Furthermore, the 
certification for appeal does not clarify the matter.  

Consequently, the Board concludes that the most equitable and 
expeditious manner to resolve this matter and accord fairness 
and justice to the veteran's claims is to pursue and decide 
the issues of service connection for degenerative joint 
disease of the right shoulder and increased rating for 
service-connected right shoulder tendonitis.  This is 
especially true since it is the Board's decision to allow a 
10 percent rating for the current right shoulder condition 
and to deny as not well grounded, service connection for 
degenerative joint disease, because there is no X-ray 
evidence of degenerative joint disease of the right shoulder, 
despite the reported diagnoses.  


FINDINGS OF FACT

1.  There is no X-ray evidence of degenerative joint disease 
of the right shoulder.

2.  The veteran's right shoulder tendonitis is productive of 
some mild weakness and limitation of motion due to pain.

3.  The residuals of the veteran's right knee injury are 
manifested by moderate instability, and degenerative joint 
disease as characterized by limitation of extension to 5 
degrees and limitation of flexion to 95 degrees, with pain. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the right shoulder is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).
2.  The schedular criteria for a 10 percent disability 
evaluation for tendonitis, right shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Shoulder

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, as pertinent to the veteran's claim for right 
shoulder degenerative joint disease, service connection may 
be granted for disability shown to be proximately due to, or 
the result of (either caused or aggravated by) a service-
connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448-49 (1995).
However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence of:  i) current disability; ii) incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) a nexus between the inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

In the instant case, the veteran has failed to meet the 
initial burden as there is no objective evidence of 
degenerative joint disease of the right shoulder as required 
by law.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
The veteran's outpatient medical records and VA examination 
reports, with the exclusion of the February 1999 report, show 
no evidence or diagnoses of degenerative joint disease.  
Notwithstanding the February 1999 VA examination report that 
indicated degenerative joint disease of the right shoulder, 
that diagnosis has not been confirmed by objective X-ray 
evidence.  The veteran has had therapy for his right shoulder 
and has been examined several times, all without evidence of 
degenerative joint disease of the right shoulder.  
Accordingly, as there is no objective X-ray evidence of 
degenerative joint disease of the right shoulder, the claim 
must be denied as not well grounded.  

With respect to the foregoing claim, the Board is aware of no 
circumstance in this matter which would constitute notice to 
the VA that relevant evidence may exist or could be obtained, 
which, if true, would serve to render plausible the veteran's 
claims for service connection denied herein.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  The Board also views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities denied herein.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  


II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertion that his service-connected 
disabilities have worsened is sufficient to render the 
increased rating claims well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met according to the requirements of 38 
U.S.C.A. § 5107(a) (West 1991). The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, and, as such, the claim for the 
increased evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board also finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

With respect to the rating assigned for degenerative joint 
disease of the right knee, and the noncompensable rating for 
the right shoulder, the Board notes that, as they are appeals 
from initial grants of service connection and originally 
assigned evaluation, separate evaluations may be assigned for 
separate time periods that are under evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must look to whether an evaluation in excess of 10 percent is 
warranted for the right knee and whether a compensable rating 
is warranted for the right shoulder from the July 7, 1996 
effective date of the allowance.

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. §§ 4.3, 4.7 (1999).

A.  Right Shoulder Tendonitis

As previously noted, there has been some confusion with 
respect to the right shoulder claim.  The veteran's claim for 
service connection was granted by a hearing officer in 
December 1997 and assigned a noncompensable rating.  The 
veteran expressed disagreement and proceeded to contend that 
service connection was warranted for degenerative joint 
disease of the right shoulder.  The claim for an increased 
rating was developed on appeal and testimony was taken in May 
1998 at the Travel Board hearing in Chicago, Illinois.  
Therefore, the Board concludes that this claim has been 
substantively appealed and will review the claim for a 
compensable rating for a right shoulder disability secondary 
to the veteran's service-connected right knee injury 
accordingly.

The veteran was granted service connection for right shoulder 
tendonitis effective July 11, 1996.  He was assigned a 
noncompensable rating pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5304, which refers to muscle injury 
of the shoulder.  

The veteran testified in May 1998 that he had pain and 
grinding in his right shoulder and that he could not 
comfortably lay down.  He stated that he injured his right 
shoulder getting up from a chair because his service-
connected right knee gave way causing him to hurt his 
shoulder.  In February 1999, the veteran was afforded a VA 
examination of his right shoulder.  He complained of pain in 
his right shoulder and limited motion because of the pain.  
Physical examination revealed range of motion of flexion to 
170 degrees, abduction to 160 degrees, external rotation to 
65 degrees and internal rotation to 70 degrees.  The strength 
was reported as 5/5 but there was mild weakness of the 
rotator cuff with positive tenderness at the rotator cuff 
tendon insertion and positive crepitus with range of motion.  
The examiner reported a diagnosis of right shoulder rotator 
cuff tendonitis with mild degenerative joint 
disease/impingement syndrome.  He further stated that the 
right shoulder tendonitis was not related to the degenerative 
joint disease of the right shoulder, but may be aggravated by 
it.  He could not differentiate between pain caused by the 
tendonitis versus pain caused by the degenerative disease but 
noted that associated muscle weakness was attributable to the 
rotator cuff tendonitis and limited range of motion was due 
to the degenerative joint disease.

As already noted, the veteran's right shoulder tendonitis was 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304, 
which refers to injury to Muscle Group IV, which affect 
stabilization, abduction, and rotation of the shoulder.  The 
muscles involved include the supraspinatus, infraspinatus and 
teres minor; subscapularis; and coracobrachialis.  According 
to this code, a noncompensable rating is warranted for slight 
disability as indicated when there is no evidence of fascial 
defect, atrophy or impaired tonus of muscle.  A 10 percent 
rating is indicated for moderate disability as characterized 
by some loss of power and muscle tonus, or lowered threshold 
of fatigue-pain when compared with the sound side.  As is 
apparent from the medical evidence of record, the veteran's 
right shoulder tendonitis does not demonstrate injury to the 
muscle to the extent that a compensable rating is warranted 
under this diagnostic code.  There is evidence of no more 
than mild weakness without evidence of loss of power or tonus 
such that a 10 percent rating is indicated.  

Also for consideration is the rating schedule applicable to 
limitation of motion of the shoulder and arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  However, limitation of the arm 
to midway between side and shoulder level is necessary for a 
minimum 20 percent rating, there is clearly no basis for a 
compensable rating in the instant case as evidenced by the VA 
examination report and hearing testimony which demonstrates 
minimal limitation of flexion and abduction and some 
limitation of rotation.  

Nevertheless, although a compensable rating is not warranted 
under either of the foregoing diagnostic codes, also for 
consideration are the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which apply to painful motion and attendant functional 
loss.  The Board finds that a 10 percent rating is warranted 
according to these regulations as the veteran has diagnosed 
pain that results in some muscle weakness and loss of motion 
without distinction as to the etiological basis for the pain.  
Accordingly, the Board concludes that as there is medical 
evidence of functional loss of the right shoulder due to 
pain, a rating of 10 percent, and no more is indicated 
effective from July 11, 1996.  38 C.F.R. §§ 4.40, 4.45.  See 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Deluca v. 
Brown 8 Vet. App. 202 (1995).    

B.  Right Knee

In the instant case, the veteran requested an increase in his 
10 percent rating, which had been assigned for residuals of a 
right knee injury during service.  He was afforded an RO 
hearing in October 1995, and the hearing officer increased 
the rating to 20 percent.  The increase was based upon the 
veteran's testimony regarding the instability of his right 
knee.  He testified that he had difficulty with stairs and 
that his knee would "pop out" if he turned the wrong way.  

The veteran was also assigned a separate 10 rating for 
arthritis of the right knee, effective July 7, 1996, as there 
was medical evidence of arthritis in addition to the 
designated instability.  See General Counsel's Opinion in 
VAOPGCPREC 23-97 (July 1, 1997).  As this issue arises from 
the substantively appealed claim for an increased rating, the 
Board will review it accordingly.

The residuals of the veteran's right knee injury have been 
evaluated according to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which refers to instability.  He is currently assigned 
a 20 percent indicative of moderate impairment due to 
recurrent subluxation or lateral instability.  The next 
higher rating of 30 percent is indicative of severe 
impairment.  While the veteran's disability could also be 
considered under Diagnostic Code 5258, the maximum rating 
available under that code is 20 percent.  

The degenerative joint disease of the veteran's right knee is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Under this particular code, degenerative arthritis, as 
established by X-ray findings, is rated based upon limitation 
of motion under the appropriate diagnostic codes for the 
specific joint involved.  According to the diagnostic codes 
applicable to limitation of motion of the knee and leg, a 10 
percent rating is indicative of limitation of flexion of the 
leg to 45 degrees, or limitation of extension to 15 degrees.  
A 20 percent rating is warranted for limitation of flexion to 
30 degrees, or limitation of extension to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

After a review of the pertinent medical evidence, dating from 
June 1995 through February 1999, the Board concludes that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for residuals of an injury to the 
right knee, and against a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  While a June 
1995 VA examination report showed that the veteran had mild 
varus laxity with an absent anterior cruciate ligament and 
degenerative joint disease, a private physician submitted a 
statement in October 1995 which indicated moderate recurrent 
instability with an acceleration of the destructive arthritis 
process.  In addition, the veteran testified in October 1995 
that he had difficulty with stairs that he did not have 
before, and could take them only one at a time.  He further 
stated that instability of his right knee was the major 
problem, and that it popped out sideways when he turned over 
in bed.  The hearing officer subsequently assigned a 20 
percent rating as the symptomatology most nearly approximated 
moderate impairment under Diagnostic Code 5257.   

Despite the veteran's reports of increased disability 
involving his right knee, the medical evidence does not show 
severe recurrent subluxation or lateral instability.  An 
April 1996 VA outpatient clinical evaluation noted 100 
degrees of flexion without swelling.  There was marked 
crepitus but the knee was stable.  An August 1996 VA 
examination report noted the veteran's complaints of pain and 
giving way.  He had a positive Lachman's sign but his right 
knee was negative for varus/valgus stress and laxity.  There 
was full range of motion of the right knee but advanced 
osteoarthritis by X-ray.  There was also evidence of mild 
joint effusion.  A July 1997 statement from a private 
physician indicated that the veteran's right knee remained 
unstable with varus deformity and limitation of motion to 15 
degrees of flexion.  The veteran reportedly could not walk 
more than 3-4 minutes.  

The veteran appeared for an RO hearing in August 1997 and 
testified that his right knee had worsened since his appeal 
started, and that he could no longer climb the basement 
stairs to his workshop.  He reported that he used a cane for 
long distances.  He described his right knee as unstable and 
said the bone was resting on bone.  He acknowledged that his 
knee had not given out recently.  He then appeared for a 
Travel Board Hearing in May 1998 and essentially reiterated 
his testimony that, his right knee was painful, that he had 
swelling due to the arthritis, and that he had great 
difficulty with left turns because of the instability of his 
right knee.  

The veteran's February 1999 VA examination report noted his 
complaints of pain, and grinding and clicking in his right 
knee.  He reported that the pain increased with the onset of 
cold weather, and with flexion of his knee.  The physical 
examination revealed range of motion from 5 degrees of 
extension to 95 degrees of flexion.  Quadriceps strength was 
4/5 and equal to the left knee.  There was pain with flexion 
at 95 degrees.  The veteran's right knee was stable to 
varus/valgus stress with a negative Lachman's and McMurray's.  
There was evidence of joint line tenderness and crepitus but 
no effusion.  The diagnosis was reported as right knee 
degenerative joint disease, tricompartmental.  

After reviewing the pertinent evidence of record, it is 
apparent to the Board that the veteran's right knee 
disability is productive of no more than a moderate 
impairment based upon instability.  There is no evidence of 
recurrent subluxation or lateral instability to more than a 
moderate degree.  Indeed, the veteran testified in August 
1997 that his knee had not "given out" recently, and he 
further stated that his difficulty was primarily due to pain.  
While his private physician reported in 1997 that there 
remained instability of the right knee, with varus deformity 
and limitation of motion to 15 degrees of flexion, the most 
recent examination report of February 1999 reflected no 
instability and a much broader range of motion.  Despite the 
veteran's reported use of a cane for ambulation, there was no 
medical evidence to support that such aid was necessary.   

With respect to a rating in excess of 10 percent for 
arthritis, the evidence clearly demonstrates that the 
limitation of motion of the veteran's right knee does not 
reach a compensable level according to the schedular 
criteria.  Although the veteran's private physician noted in 
July 1997, that the veteran's right knee could not "extend 
beyond 15 degrees flex position," the previous and 
subsequent physical examination reports failed to show such 
limitation of motion.  

Notwithstanding that a noncompensable rating is not warranted 
under range of motion, pursuant to the diagnostic code 
governing degenerative arthritis, a 10 percent rating is 
applicable when limitation of motion of an affected joint is 
noncompensable.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Thus, the veteran 
has been assigned a 10 percent rating pursuant to this 
provision.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered the veteran's right knee 
disability according to the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  While the veteran clearly has painful motion 
of his right knee, and attendant functional loss, there is no 
medical evidence of such increased functional loss or 
additional pathology that would warrant a rating in excess 10 
percent, at any time since July 11, 1996, according to the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); Deluca v. Brown 8 Vet. 
App. 202 (1995).    

C.  Conclusion

In summary the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's right knee disability, and finds 
that the evidence supports a 10 percent rating for right 
shoulder tendonitis based upon functional loss due to pain.  
The Board also observes that the veteran and his 
representative have requested an extraschedular rating.  
However, there is no indication of record that the veteran's 
disability picture is so unusual or exceptional as to render 
inadequate the regular schedular standards.  In this respect, 
the Board notes that although the veteran has asserted that 
his right knee disability and right shoulder disability are 
quite severe, the objective medical evidence of record does 
not support his contention.  Moreover, there is no evidence 
of any period of hospitalization for either of these 
disabilities.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating are not met.  See 38 C.F.R. § 
3.321(b)(1) (1999); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for his right knee disability, 
those claims must be denied.  It follows that, as the 
evidence of record is not in relative equipoise, the doctrine 
of reasonable doubt is not for application regarding the 
right knee claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for right shoulder tendonitis 
is warranted, effective from July 11, 1996.

A rating in excess of 20 percent for residuals of a right 
knee injury is denied, and a rating in excess of 10 percent 
for degenerative joint disease, right knee, is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

